Title: From Thomas Jefferson to Albert Gallatin, 12 November 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Th:J. to mr Gallatin
Nov. 12. 1801.
The supervisor of New hampshire (Rogers) was a revolutionary tory, I am therefore ready to change him.
If we are to appoint a federalist at Cherryton’s, I have no doubt that Bowdoin is preferable to any other. his family has been among the most respectable on that shore for many generations. if however we have any means of enquiry we ought to avail ourselves of them.
Mr. Read’s letter I forward to mr Madison merely to bring the establishment of those agents under his notice. he will return it to you.
The inclosed rough draught of a message I had prepared for the Senate will shew you the views in conformity with which were all the instructions which went from hence relative to the Senatorial complaint against Duane. my idea of the new prosecution was not that our atty should ever be heard to urge the Common law of England as in force otherwise than so far as adopted in any particular state. but that 1. he should renew it in the federal court if he supposed there was any Congressional statute which had provided for the case (other than the Sedition act) or if he thought he could shew that the Senate had made or adopted such a lex parliamentaria as might reach the case: or 2. that he should bring the prosecution in the state court of Pensylvania, if any statute of that state, or statutory adoption of the Common law of England had made the offence punishable. these were my views. they were not particularly given by way of instruction to the Attorney, because it was presumed they would occur to him, and we did not chuse by prescribing his line of procedure exactly, to take on ourselves an unnecessary responsability.—I will thank you to return the paper, as well for this message as the sketches, on the back of it, of some paragraphs of the first message to Congress, of which, in a day or two, I shall ask your revisal. in that the Sedition law will be presented under another view. health & good wishes.
 